N0'l‘E: This order is nonprecedential
Um'ted States Court of AppeaIs
for the Federal Circuit
THE COMPAK COMPANIES, LLC,
Plaintiff-Appellant, »
V.
JIMMIE L. JOHNSON, RON BOWEN,
PATPAK, INC., OLMARC PACKAGING COMPANY,
AND URBAN MINISTRIES, INC., °
Defen,dcmts,
AND `
BRUCE CARLSON, DUOTECH HOLDINGS, INC.,
AND DUOTECH PACKAGING, LLC,
Defendants-Cross Appellan,ts.
2011-1457, -1483
Appea1s from the United States District C0urt for the
N0rthern District of IIlin0is in case n0. 03-CV-7427,
Seni0r Judge J0hn F. Grady.
ON MOTION
ORDER

COMPAK CO V. JOHNSON 2
The Compak Companies, LLC moves out of time to
file its initial brief. The court notes that the appel1ant’s
initial brief was rejected by the court on December 7,
2011, and the appendix was rejected by the court on
December 8, 2011.
Upon consideration thereof
IT IS ORDERED THAT2
The motion is granted to the extent that the appel-
1ant’.s corrected initial brief and appendix are due within
14 days of the date of filing of this order.
FoR THE CoURT _
DEC 2 9 2011
Date
fsi J an Horba1y
J an Horbaly
C1erk
cc: Ge0rge J. Spathis, Esq.
Marsha1l J. Burt, Esq. F'LE
U.3.C0 0F oF’EALS FOR
THElé§BERA?_PC1RCUlT
DEC 29 2011
s21
JAN HORBALY
ClERK